Appeal by the defendant, by permission, from an order of the County Court, Nassau County (Harrington, J.), entered November 29, 1984, which denied his motion pursuant to CPL 440.20 to vacate a sentence imposed February 1, 1980, following his adjudication as a second felony offender.
Ordered that the order is affirmed; and it is further,
Ordered that the defendant’s brief is additionally deemed to be a motion for reargument of his appeal from the judgment of the County Court, Nassau County (Harrington, J.), rendered February 1, 1980, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence, and that motion is referred to Justices Mollen, Mangano, Brown and Rubin.
The trial court’s denial of the defendant’s CPL 440.20 motion was proper because the issue raised therein had previously been raised and determined on the defendant’s appeal from the judgment of conviction. Under these circumstances, CPL 440.20 (2) mandates denial of the motion. The defendant’s application would have been more properly brought as a motion for reargument of his direct appeal. Therefore, in the interest of justice, his appellate brief is additionally deemed a motion for reargument of the direct appeal, and the motion is referred to those Justices who originally heard the direct appeal and who still remain on the court. Mangano, J. P., Brown, Lawrence and Harwood, JJ., concur.